Title: To Benjamin Franklin from Alexander Spotswood, 12 October 1739
From: Spotswood, Alexander
To: Franklin, Benjamin


Sir,
Germanna, Octob. 12. 1739
The Part which your Predecessor, Mr. Andrew Bradford, has acted with respect to the Post-Office Accompts, is no longer to be born with. The Deputy Post-Masters in Great-Britain account every two Months with the General Post-Office there; and I am obliged every half Year to have the Accounts of the General Post-Office in America made up: But I have not been able to obtain any Account from Mr. Bradford of the Philadelphia Office, from Mid-summer 1734, notwithstanding all the pressing Demands that the Comptroller has been continually making upon him for so many Years past. Wherefore I now peremptorily direct, that, upon receipt hereof, you commence Suit against him, without hearkning any more to his trifling Excuses and fallacious Promises. If he lays any Stress on the Reputation of a Man of Truth and Sincerity, he must blush upon a Trial, before his Towns-Men, to have his Letters produced, continually pleading Sickness, for his not sending his Accompts: Whereas, upon Enquiry, I am well assured, that, for these two Years past, he has appeared abroad in as good State of Health, as ever he used to be. Such an Imposition I think ought not to be passed over, without some Mark of my Resentment; and therefore I now direct, that you no longer suffer to be carried by the Post any of his News-Papers, or Letters directed to him, without his paying
   *The Privilege of Free-Postage was allow’d Mr. Bradford, on Condition of his acquitting himself fairly of the Office, and doing Justice to the Revenue. [Franklin’s footnote.]
 the Postage thereof: Which you are to observe, until farther Orders in that Behalf, from, Sir, Your most humble Servant,
To Mr. Franklin
A. Spotswood
